DETAILED ACTION
This Office action is in response to the Request for Continued Examination (RCE) filed on 18 July 2022.  Claims 1-28 and 31-44 are pending in the application.  Claims 20-26 and 37-41 have been withdrawn from consideration. Claims 29-30 have been cancelled. Claims 44 is newly submitted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June                                                                                                                                                                                                                                                                                     2022 has been entered.
 
Claim Rejections - 35 USC § 112
In light Applicant’s amendment, the rejection of claims 35-36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language of a claim must clearly and precisely define the metes and bounds of the claimed invention, since patented claims place the public on notice of the scope of the patentee's right to exclude. It is important that a person of ordinary skill in the art be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement of the patent that ultimately issues from this application. With respect to claim 10, it recited that “the dark encapsulation layer and the reflective layer are coplanar with each other within +/- 25 .mu.m”. “Coplanar” is defined as being in the same plane. In claim 10, it is unclear if the dark encapsulation layer and the reflective layer are required to be coplanar, since the claim requires the two layers to be within +/- 25 .mu.m from each other. Does this claim language mean that the dark encapsulation layer and the reflective layer do not have to be coplanar, and that one layer can be higher or lower than the other within +/- 25 .mu.m ? Or does this claim language mean that the dark encapsulation layer and the reflective layer are coplanar and spaced apart from one another within +/- 25 .mu.m from each other?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-10, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moosburger et al., US Patent 9966370 B2; in view of Ibbetson et al., US PG pub. 20060006404 A1, newly cited.
With respect to claim 1, Moosburger discloses a substrate (2, fig. 1F); one or more light emitting diodes LEDs (4, fig. 1F and column 7, lines 11-23) each comprising a bottom surface, a top surface opposite the bottom surface (as shown in figure 1 that LEDs 4 bottom surface is facing substrate 2, top surface is opposite from bottom surface), and side surfaces (LEDs 4 also shown side surfaces cover by  layer 6) that are between the top surface and the bottom surface, wherein the bottom surface is mounted to the substrate (2, fig. 1F); a dark encapsulation layer (8, fig. 1F; column 3, lines 20-25) that surrounds the side surfaces of the one or more LEDs (4, fig. 1F), wherein the dark encapsulation layer (8, fig. 1F; column 3, lines 20-25) is less than 200 µm away from each of the side surfaces of the one or more LEDs (4, fig. 1F; see column 2, lines 27-34; the dark encapsulation layer 8 is away from the side surfaces of the LEDs by the thickness of the reflective layer 6 which is 10 microns to 150 microns) and wherein the dark encapsulation layer (8, fig. 1F; column 3, lines 20-25) is coplanar, within 25 µm or less, with the top surface of the one or more LEDs (4, fig. 1F); and a reflective layer (6, fig. 1F) on the side surfaces of the one or more LEDs (4, fig. 1F) such that the reflective layer (6, fig. 1F) is arranged between the side surfaces of the one or more LEDs (4, fig. 1F) and the dark encapsulation layer (8, fig. 1F; column 3, lines 20-25).  
Moosburger discloses in figure 8G that a front and rear contact 54 can used for electrical contact however Moosburger did not discloses a substrate comprising a plurality of electrically conductive top traces; wherein the bottom surface is mounted to the substrate such that the one or more LEDs are electrically coupled to the plurality of electrically conductive top traces.
Ibbetson is related to packaging light emitting devices. Ibbetson discloses in figure 4 for example, a substrate (20) comprising a plurality of electrically conductive top traces (24 and 33); wherein the bottom surface of the chip (16) is mounted to the substrate (20) such that the one or more LEDs (16) are electrically coupled to the plurality of electrically conductive top traces (24 and 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electric trance of Ibbetson for the rear contact according to known methods to yield the predictable result of providing an electrical connection from the LEDs to external connection of the LEDs chip.
With respect to claim 2, Moosburger discloses comprising a substrate (2, fig. 1F) however Moosburger did not discloses a plurality of electrically conductive bottom traces disposed over the substrate (2, fig. 1F), and wherein the electrically conductive bottom traces cover at least 45% of a bottom area of the substrate (2, fig. 1F).  
Ibbetson is related to packaging light emitting device, Ibbetson discloses in figure 4 for example, a plurality of electrically conductive bottom traces (28A and 28B) disposed over the substrate (20), and wherein the electrically conductive bottom traces (28A and 28B) cover at least 45% of a bottom area of the substrate (20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electric trance of Ibbetson for the rear contact according to known methods to yield the predictable result of providing an electrical interconnection from the LEDs to external connection of the LEDs chip.
With respect to claim 4, Moosburger discloses wherein the one or more LEDs (4, fig. 1F) is a plurality of LEDs (4, fig. 1F), the dark encapsulation layer (8, fig. 1F; column 3, lines 20-25) is disposed between adjacent LEDs (4, fig. 1F) of the plurality of LEDs (4, fig. 1F), and the dark encapsulation layer (8, fig. 1F; column 3, lines 20-25) is in direct contact with each LED (4, FIG. 1F) of the plurality of LEDs (4, fig. 1F).  
With respect to claim 6, Moosburger discloses wherein at least one LED (4, fig. 1F) however Moosburger did not discloses wherein the plurality of electrically conductive top traces is entirely external to the substrate. Ibbetson related to packaging light emitting device, Ibbetson discloses in figure 4 for example wherein the plurality of electrically conductive top traces (24 and 33) is entirely external to the substrate (20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electric trance of Ibbetson for the rear contact according to known methods to yield the predictable result of providing an electrical connection from the LEDs to external connection of the LEDs chip.
With respect to claim 7, Moosburger discloses wherein the one or more LEDs (4, fig. 1F) face outwards from a light-emitting side of the apparatus, and wherein the light-emitting side of the apparatus comprises a surface that is substantially dark, as shown in Fig. 1F.  
With respect to claim 8, Moosburger discloses wherein the reflective layer (6, fig. 1F) comprises of white encapsulation material, see column 2, lines 27-41.  
With respect to claim 9, Moosburger discloses wherein the reflective layer (6, fig. 1F) is coplanar, within 25 µm or less, with the top surface of the one or more LEDs (4, fig. 1F), as shown in Fig. 1F.  
With respect to claim 10, Moosburger discloses wherein the dark encapsulation layer (8, fig. 1F; column 3, lines 20-25) and the reflective layer (6, fig. 1F) are coplanar with each other within +/- 25 µm.  
With respect to claim 13, Moosburger discloses wherein the reflective layer (6, fig. 1F) is further arranged between the dark encapsulation layer (8, fig. 1F; column 3, lines 20-25) and the substrate (2, fig. 1F), as shown in Fig. 1F.  
With respect to claim 19, Jager discloses wherein the apparatus has a length or width or both that however Jager did not discloses the spacing thickness is less than or equal to 1mm. thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moosburger et al., US Patent 9966370 B2; in view of Ibbetson et al., US PG pub. 20060006404 A1, newly cited, as applied to claim 1 above, further in view of Ho et al., US PG pub. 20140077682 A1; further in view of Lin et al., US PG pub. 20100246152 A1.
With respect to claim 3, Moosburger discloses wherein the one or more LEDs (4, fig. 1F), however, Ibbetson disclose wherein the one or more LEDs is electrically connected to at least two of the electrically conductive bottom traces (28, figure 4). However, Moosburger and Ibbetson do not disclose the electrical traces are using tin-silver-copper (SAC) solder.  Ho discloses the use of conductive bottom traces (42) instead of using wiring electric connection (figure 12c). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include trace instead of wiring since electrical trace can improve tighter connection and avoiding short circuiting. Furthermore, Moosburger and Ho does not disclose the electrical traces using tin-silver-copper (SAC) solder.  
Lin discloses conductive trace can use material such as tin silver copper solder (paragraph [1027]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a SAC solder material in Ho’s conductive trace since the material characteristic would improve the conductivity between electric connection trace.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moosburger et al., US Patent 9966370 B2; in view of Ibbetson et al., US PG pub. 20060006404 A1, newly cited; as applied to claim 1 above, further in view of Almanza-Workman et al., US Patent 9682886 B1.
With respect to claim 5, Moosburger discloses wherein the dark encapsulation layer (8, fig. 1F; column 3, lines 20-25) comprises a silicone or an epoxy, however, Moosburger does not specifically discloses the dark encapsulation layer 8 is made dark by using pigments including carbon or iron oxide.  
Almanza-Workman discloses epoxy can including a carried pigment that comprises carbon black or encapsulated carbon black to assist with the opacity of a display device (column 3, lines 37-55). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include Moosburger’s dark encapsulation layer with pigment including Almanza-Workman’s carbon black material, since the carbon black pigment can improve and assist the opacity of the display device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moosburger et al., US Patent 9966370 B2; in view of  Ibbetson et al., US PG pub. 20060006404 A1, newly cited; as applied to claim 1 above, further in view of Brown US patent 4473277 A.
With respect to claim 11, Moosburger is applied as above, however, Moosburger does not disclose a diffuse top layer over the LEDs (4, fig. 1F) or the dark encapsulation layer (8, fig. 1F; column 3, lines 20-25) or both, resulting in a matte finish or a modified light emission pattern.  
Brown discloses a diffuse top layer (10, fig. 2) over the light transmitting element (30). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include an anti-glare or diffuse top layer since this can prevent light passing through the emitting surface.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moosburger et al., US Patent 9966370 B2; in view of Ibbetson et al., US PG pub. 20060006404 A1, newly cited; as applied to claim 1 above, further in view of Ho et al., US PG pub. 20140077682 A1.
With respect to claim 12, Moosburger discloses wherein at least one of the LEDs (4, fig. 1F) Moosburger did not discloses at least two contacts on a same side of the LEDs (4, fig. 1F).  
Ho discloses the use of conductive bottom traces (42) instead of using wiring electric connection (figure 12c). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include trace instead of wiring since electrical trace can improve tighter connection and avoiding short circuiting.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moosburger et al., US Patent 9966370 B2; in view of Ibbetson et al., US PG pub. 20060006404 A1, newly cited, as applied to claim 1 above,  further in view of Huang et al., US PG pub. 20120126262 A1.
With respect to claim 14 and 15, Moosburger discloses comprising an additional layer (52, fig. 8G) over the LEDs (4, fig. 1F) or the dark encapsulation layer (8, fig. 1F; column 3, lines 20-25) or both, the additional layer (52, fig. 8G), however, Moosburger does not disclose a matte finish for reducing specular reflection; a plurality of optics layers; one or more diffractive elements; liquid crystal elements or polarizing elements or both; a layer of phosphor or other light converting elements; and a plurality of light blocking elements (54, fig. 8G).  Huang discloses a matte finish material/layer (paragraph [0001]) for a light emitting device. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a matte finish since this can reduce internal reflection of light trapped within light device.
With respect to claim 16, Moosburger is applied as above, however, Moosburger does not disclose wherein the matte finish layer is roughening on top sides of the LEDs (4, fig. 1F) or the dark encapsulation layer (8, fig. 1F; column 3, lines 20-25) or both.  
Huang discloses a matte finish material/layer (paragraph [0001]) for a light emitting device. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a matte finish since this can reduce internal reflection of light trapped within light device.
With respect to claim 17, Moosburger is applied above, however, Moosburger does not disclose wherein the matte finish layer is less than 50 µm thick.  Huang discloses a matte finish material/layer (paragraph [0001]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a matte finish since this can reduce internal reflection of light trapped within light device. The range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Moosburger et al., US Patent 9966370 B2; in view of Ibbetson et al., US PG pub. 20060006404 A1, newly cited; as applied to claim 15 above, further in view of Huang et al., US PG pub. 20120126262 A1; further in view of Jing et al., US PG pub. 20060148971 A1
With respect to claim 18, Moosburger is applied as above, however, Moosburger do not disclose wherein the matte finish layer is formed using fumed silica. Huang discloses wherein the matte finish layer is formed using fumed silica.  Jing discloses in ¶0036 Matte finish flexible films may for example include micrometer-sized dispersed inorganic fillers such as silica that diffuse light. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a matte finish made of silica since this can drawn-out more light from the emitting device.


Claims 27-28, 31 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Moosburger et al., US Patent 9966370 B2; in view of Huang et al., US PG pub. 20120126262 A1; further in view of Ibbetson et al., US PG pub. 20060006404 A1, newly cited.
With respect to claim 27, Moosburger et al. disclose a light emitting diode (LED) apparatus comprising at least one light emitting diode LED (4, FIG. 1F and column 7, lines 11-23), the LED (4, FIG. 1F) comprising a light emitting surface; an encapsulation layer including at least a dark encapsulation layer (8, fig. 1F; column 3, lines 20-25) that is coplanar, within 25 µm or less, with the light emitting surface of the LED (4, FIG. 1F); and an additional layer (52, fig. 8G) over the LED (4, FIG. 1F) or the encapsulation layer or both, the additional layer (52, fig. 8G). However, Moosburger does not disclose the additional layer 52 comprising at least one of: a matte finish for reducing specular reflection; a plurality of optics layers;  one or more diffractive elements; liquid crystal elements or polarizing elements or both; a layer of phosphor or other light converting elements; and a plurality of light blocking elements (54, fig. 8G).  
Huang discloses a matte finish material/layer (paragraph [0001]) for a light emitting device. Therefore, it would have been obvious to a person having ordinary skill in the art to include an additional layer comprising a matte finish in the known LED apparatus of Moosburger, since this can reduce internal reflection of light trapped within the LED device. 
Moosburger further did not discloses a substrate comprising a plurality of electrically conductive top traces; at least one light emitting diode (LED) on the substrate such that the at least one LED is electrically coupled to the plurality of electrically conductive top traces.
Ibbetson related to packaging light emitting device, Ibbetson discloses in figure 4 for example, a substrate (20) comprising a plurality of electrically conductive top traces (24 and 33) ; at least one light emitting diode (16) on the substrate (20) such that the at least one LED (16) is electrically coupled to the plurality of electrically conductive top traces (24 and 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electric trance of Ibbetson for the rear contact according to known methods to yield the predictable result of providing an electrical connection from the LEDs to external connection of the LEDs chip.
With respect to claim 28, Moosburger discloses wherein the substrate (2, fig. 1F) comprises a top side opposite a bottom side, the bottom side having a plurality of electrical pads (54, fig. 8G), as shown in Fig. 1F. 
With respect to claim 31, Moosburger discloses comprising a substrate (2, fig. 1F) however Moosburger did not discloses a plurality of electrically conductive bottom traces disposed over the substrate (2, fig. 1F), and wherein the electrically conductive bottom traces cover at least 45% of a bottom area of the substrate (2, fig. 1F).  
Ibbetson related to packaging light emitting device, Ibbetson discloses in figure 4 for example, a plurality of electrically conductive bottom traces (28A and 28B) disposed over the substrate (20), and wherein the electrically conductive bottom traces (28A and 28B) cover at least 45% of a bottom area of the substrate (20).
With respect to claim 44, Moosburger discloses a height of the additional layer (52, fig. 8G) over the at least one LED (4, fig. 1F and 8G) however Moosburger does not disclose a specific height of the additional layer is less than or equal to 50 .mu.m. 
However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).





Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Moosburger et al., US Patent 9966370 B2; in view of Huang et al., US PG pub. 20120126262 A1; further in view of Ibbetson et al., US PG pub. 20060006404 A1, newly cited; as applied to claim 27 above, further in view of Lin et al., US PG pub. 20100246152 A1.
With respect to claim 32, Moosburger discloses wherein the one or more LEDs (4, fig. 1F), however, Ibbetson disclose wherein the one or more LEDs is electrically connected to at least two of the electrically conductive bottom traces (28, figure 4) however Moosburger and Ibbetson does not discloses the electrical traces are using tin-silver-copper (SAC) solder.  
Lin discloses conductive trace can use material such as tin silver copper solder (paragraph [1027]). 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include a SAC solder material in Ho’s conductive trace since the material characteristic would improve the conductivity between electric connection trace.

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Moosburger et al., US Patent 9966370 B2; in view of Huang et al., US PG pub. 20120126262 A1; further in view of Ibbetson et al., US PG pub. 20060006404 A1, newly cited; as applied to claim 32 above, further in view of Johnson US PG pub. 20020125044 A1, newly cited.
With respect to claim 33, Moosburger is applied as above. However, Moosburger does not disclose wherein the electrically conductive traces comprise Ag plated traces.  Ibbetson disclose wherein the one or more LEDs is electrically connected to at least two of the electrically conductive bottom traces (28, figure 4) however Moosburger and Ibbetson does not discloses the electrical traces are using Ag plated material.
Johnson related to layered circuit board, Johnson discloses the use of on the surface of the lead frame that material such as copper, silver, nickel or gold plated (¶0038).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include gold plated as one of the material to cover an electrically conductive trace since gold is a highly conductive material and with gold plated surface will improve electrical connection.	 
With respect to claim 34, Moosburger is applied as above, however, Moosburger does not disclose wherein the Ag plated traces comprise copper traces with immersion Ag or electrolytic Ag and an optional Ni barrier.  Ibbetson related to packaging light emitting device, Ibbetson discloses in figure 4 for example, a substrate (20) comprising a plurality of electrically conductive top traces (24 and 33). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electric trance of Ibbetson for the rear contact according to known methods to yield the predictable result of providing an electrical connection from the LEDs to external connection of the LEDs chip. Further Moosburger and Ibbetson did not discloses the trance material is immersion Ag or electrolytic Ag. 
Johnson related to layered circuit board, Johnson discloses the use of on the surface of the lead frame that material such as copper, silver, nickel or gold plated (¶0038).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include gold plated as one of the material to cover an electrically conductive trace since gold is a highly conductive material and with gold plated surface will improve electrical connection.	
 
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Moosburger et al., US Patent 9966370 B2; in view of Tanaka et al., US PG pub. 20070085944 A1; further in view of Ibbetson et al., US PG pub. 20060006404 A1, newly cited.
With respect to claim 42, Moosburger discloses each light emitting diodes LEDs (4, fig. 1F) array comprising a plurality of components; and a layer over the plurality of light emitting diodes LEDs (4, fig. 1F) arrays; wherein at least one component of the plurality of components comprises: one or more light emitting diodes LEDs (4, fig. 1F), each of which comprises a bottom surface, a top surface opposite the bottom surface, and side surfaces that are between the top surface and the bottom surface, wherein the bottom surface is mounted to a substrate (2, fig. 1F); a dark encapsulation layer (8, fig. 1F; column 3, lines 20-25) surrounding the one or more LEDs (4, fig. 1F) wherein the dark encapsulation layer (8, fig. 1F; column 3, lines 20-25) is coplanar, within 25 m or less, with the top surface of the one or more LEDs (4, fig. 1F); and a reflective layer (6, fig. 1F) on the side surfaces of the one or more LEDs (4, fig. 1F) such that the reflective layer (6, fig. 1F) is arranged between the side surfaces of the one or more LEDs (4, fig. 1F) and the dark encapsulation layer (8, fig. 1F; column 3, lines 20-25).  
Moosburger does not disclose the optoelectronic component 4 is used in light emitting panel including a sub-panel comprising in a plurality of RGB component arrays.
Tanaka discloses by individually mounting the LED pieces of RGB according to the present embodiment in the package structure, a white light source controllable independently can be produced ¶0140.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to use Moosburger light emitting structure in a RGB array since this can increase light emission instead of a single LED emitting.
Moosburger discloses in figure 8G that a front and rear contact 54 can use for electrical contact and Tanaka discloses wires 13 bottom surface mounted to the substrate 10, however Moosburger and Tanaka did not disclose a substrate comprising a plurality of electrically conductive top traces; wherein the bottom surface is mounted to a substrate such that the one or more LEDs are electrically coupled to the plurality of electrically conductive top traces. 
Ibbetson related to packaging light emitting device, Ibbetson discloses in figure 4 for example, a substrate (20) comprising a plurality of electrically conductive top traces (24 and 33); wherein the bottom surface of the chip (16) is mounted to the substrate (20) such that the one or more LEDs (16) are electrically coupled to the plurality of electrically conductive top traces (24 and 33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electric trance of Ibbetson for the rear contact according to known methods to yield the predictable result of providing an electrical connection from the LEDs to external connection of the LEDs chip.





Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Moosburger et al., US Patent 9966370 B2; in view of Tanaka et al., US PG pub. 20070085944 A1; further in view of Ibbetson et al., US PG pub. 20060006404 A1, newly cited; as applied to claim 42 above, further in view of Huang et al., US PG pub. 20120126262 A1.
With respect to claim 43, Moosburger discloses a plurality of light emitting device, however, Moosburger does not disclose wherein the layer over the plurality of light emitting devices comprises a matte finish for reducing specular reflection; a plurality of optics layers; one or more diffractive elements; liquid crystal elements or polarizing elements or both; a layer of phosphor or other light converting elements; and a plurality of light blocking elements (54, fig. 8G). Huang discloses a matte finish material/layer (paragraph [0001]) for a light emitting device. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to have a matte finish since this can reduce internal reflection of light trapped within light device.

Response to Arguments
Applicant’s arguments with respect to claims 1-19, 27-36, and 42-44 have been considered but are moot in light of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/
Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822